DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “the main beam” there is insufficient antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (US 4,735,618).
With regard to claim 1, Hagen teaches a  drug delivery device, comprising: a body arrangement adapted to retain a medicament cartridge with an injection needle (Fig. 1 member 20 retains 10 which is the syringe which is a medicament cartridge and needle 14), the body arrangement comprising at least one deployable body part arranged to be moved from a compact state (Fig. 1) into a deployed state (Fig. 1 deployable part formed by 30 and 40 between 22 and 24, deployed state shown in Fig. 2), wherein the at least one deployable body part in the deployed state provides an enlarged grip area compared to the compact state (Fig. 2, there is an 
With regard to claims 4 and 16, wherein the at least one deployable body part is foldable or rotatable (Fig. 1 and 2 members 30 and 40 fold), wherein at least one of the at least one deployable body part is attached at an end of a sleeve-shaped body part by at least one hinge (Fig. 1 member 30/32 is attached to sleeve 22 via a hinge at 31 and 33, alternatively see 40/42 attached at 43 and 41), wherein in the compact state, the at least one deployable body part is flush or substantially flush with the sleeve-shaped body part (Fig. 1), wherein at least one of the at least one deployable body part is adapted to be tilted or rotated about the at least one hinge away from a longitudinal axis in the deployed state (Fig. 2 member 32/42 is tilted away, these portions can be taken as a main beam).
With regard to claim 5, see 38/49 and 39/48 in Fig. 1.
With regard to claim 6, see Fig. 2 34/44 is tilted toward the longitudinal axis.
With regard to claim 8, the hinges are live hinges (Figs. 1 and 2, 31, 33, 41, 43, 38, 39, 48, 49).
With regard to claim 20, see Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 4,735,618) as applied to claim 1 above, and further in view of Loy (US 6,409,706 B1).
With regard to claim 18, Hagen teaches a device substantially as claimed.  Hagen teaches the arm members may be made of a material which biases the arms to cover the needle (Col. 8 lines 34-44).  Hagen does not disclose that the distal end of the body arrangement extends beyond a distal end of the sleeve in the compact state.  However, Loy teaches equivalently using a biasing material or a coil spring to bias arms into the needle covering position (Fig. 1, Fig. 4, Col. 2 lines 60-65, Col. 3 lines 30-34).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coil spring in Hagen as in Loy as Loy teaches this is an equivalent biasing means.  As combined, alternatively, the coil spring is taken as the sleeve and the body arrangement of Hagen would extend beyond the spring.  Such a member moves relative to the body arrangement similarly as explained above in claim 1, as the body arrangement and the coil spring would move in different directions.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As rejected above Hagen is found to teach the new limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daugherty (US 5,695,474) which discloses a body arrangement 22 which retains a medicament cartridge and has a compact and deployed state and a sleeve within the body 21.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783